347 F.2d 377
65-2 USTC  P 9467
Princess E. L. LINGHAM-PRITCHARD, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
Nos. 435-6, Dockets 29476-7.
United States Court of Appeals Second Circuit.
Argued May 5, 1965.Decided June 7, 1965.

Princess Lingham-Pritchard, pro se.
Stephen H. Paley, Atty., Dept. of Justice, Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Jonathan S. Cohen, Attys., Dept. of Justice, Washington, D.C., for respondent.
Before MOOORE, SMITH and HAYS, Circuit Judges.
PER CURIAM:


1
Princess Lingham-Pritchard petitions for the review of decisions of the Tax Court, Raum, Judge (T.C. Memo 1964-185), confirming petitioner's income tax deficiencies as assessed by the Commissioner for the years 1960 and 1962.


2
The Commissioner assessed deficiencies in petitioner's income tax of $692.22 for 1960 and $655.32 for 1962.  The 1960 deficiency arose from the disallowance of two claimed deductions: (1) Expenses incurred in commuting from her job as a substitute teacher in New York City schools and in maintaining a lodging in Philadelphia for weekend residence; (2) a worthless debt of $200 owed to the Princess by Mrs. Corley.  The 1962 deficiency arose from the disallowance or reduction of four claims: (1) a reduction of a deduction for charitable contributions from $1,200 to $800; (2) a reduction for taxes paid from $1,700 to $192; (3) the disallowance of $635 in medical expenses; and (4) the reduction of a deduction for education expenses from $500 to $112.


3
The Tax Court upheld the Commissioner as to most of these deficiencies but allowed the Princess increased deductions in 1962 for medical expenses, charitable contributions and education expenses.


4
Under the circumstances, the Tax Court's conclusions were reasonable and its efforts to approximate petitioner's 1962 expenses were more than fair.


5
Affirmed.